Case 1:20-cr-00234-LAP Document 61 Filed 03/17/21 Page 1 of 2
Case 1:20-cr-00234-LAP Document 60 Filed 03/16/21 Page 1 of 2

« o 1 Darren LaVerne 1177 Avenue of the Americas
Kr AL Levin Partner New York, NY 10036
T 212.715.9196 T 212.715.9100
F 212.715.8190 F 212.715.8000

dlaverne@kramernevin.com

March 16, 2021

Via ECF

The Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Lewis et al., No. 20-CR-00234 (LAP)

Dear Judge Preska:

We represent the defendant Count Cooks in this matter and write on behalf of the
parties with regard to scheduling. We understand that for logistical reasons it was not possible to
hold the scheduled status conference today with the defendants present, by phone or otherwise.
In light of this, the parties are in agreement that it would make sense to reschedule the
conference for a date when the defendants can appear along with counsel.

Counsel for Mr. Cooks’ co-defendants ask that the conference be set for a date in
approximately three weeks. On behalf of our client, Mr. Cooks, we respectfully request that the
conference be scheduled for a date as soon as practicable (which, we recognize, for logistical
reasons, may effectively be in about three weeks). Mr. Cooks has not yet had the opportunity to
appear before Your Honor since he was arrested and arraigned before the magistrate in
September 2020, and would like to do so at the soonest possible date. We ask that he be
permitted to appear by video conference, rather than by phone.

In the interim, we respectfully request that the Court set a schedule for pretrial
motions. Ifthe Court is agreeable to doing so, the parties propose that defense opening briefs be

KRAMER LEVIN NAFTALIS & FRANKEE tLP . KL3 3332196.1

 

 
Case 1:20-cr-00234-LAP Document 61 Filed 03/17/21 Page 2 of 2
Case 1:20-cr-00234-LAP Document 60 Filed 03/16/21 Page 2 of 2

The Honorable Loretta A. Preska
March 16, 2021

 

due by April 30, 2021; the government’s opposition be due by May 28, 2021; and defense reply
briefs be due by June 11, 2021.00"

 

 

 

 

Respectfully submitted,

Jules {sf Darren A. LaVerne
Darren A. LaVerne

Nee ‘sa ' t A on ' Leah S. Friedman
ui ED 6 A THD DiS FRICTL JUDGE Harry P, Morgenthau

«glial

cc: All Counsel of Record (by ECF)

BO ORDERED

 
 
  

    

   

ORS

KRAMER LEVIN NAPTALIS & PRANKEL LLP KI3 3332196. 5

 
